


    
***Text Omitted and Filed Separately with the Securities and Exchange
Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2




LICENSE AGREEMENT
This License Agreement (the “Agreement”) is entered into as of May 30, 2014 (the
“Effective Date”), by and between BioSciences Acquisition Company, a Delaware
corporation (“Purchaser”), with its principal place of business at 360 Post
Street, Suite 601, San Francisco, California 94108, and Sequenom, Inc., a
Delaware corporation (“Sequenom”), with its principal place of business at 3595
John Hopkins Court, San Diego, California 92121.
Whereas, Sequenom and Purchaser have entered into that certain Stock and Asset
Purchase Agreement dated as of May 30, 2014 (as may be amended in accordance
with its terms, the “Purchase Agreement”), pursuant to which, among other
things, Sequenom sold to Purchaser, and Purchaser purchased from Sequenom, all
of Sequenom’s assets, properties and rights used primarily in the Business (as
defined below), including Sequenom’s equity interests in certain of its
subsidiaries engaged in the Business, as further described in the Purchase
Agreement;
Whereas, in connection with the Purchase Agreement, Purchaser desires to grant
to Sequenom, and Sequenom desires to obtain from Purchaser, a non-exclusive,
royalty-free, irrevocable license under the Licensed-Back Acquired Intellectual
Property in the Sequenom Field (each as defined below), on the terms and subject
to the conditions set forth in this Agreement;
Whereas, in connection with the Purchase Agreement, Sequenom desires to grant to
Purchaser, and Purchaser desires to obtain from Sequenom, a non-exclusive,
royalty-free, irrevocable license under the Sequenom Licensed Intellectual
Property (as defined below) in connection with the operation of the Business, on
the terms and subject to the conditions set forth in this Agreement; and
Whereas, the Purchase Agreement requires, as a condition to each party’s
obligation to consummate the transactions contemplated by the Purchase
Agreement, that the other party execute and deliver this Agreement, and the
execution and delivery of this Agreement is a material inducement for each party
to enter into the Purchase Agreement and consummate the transactions
contemplated thereby.
Now, Therefore, in consideration of the mutual covenants and promises
hereinafter set forth, the receipt and sufficiency of which the parties hereby
acknowledge, the parties hereby agree as follows:
Article 1



Article 2

Article 3Definitions
1.“Acquired Intellectual Property” has the same meaning as set forth in the
Purchase Agreement.
2.“Affiliate” means any entity that directly or indirectly controls or is
controlled by or is under common control with a party to this Agreement. For the
purpose of this definition, “control” means ownership, directly or through one
or more entities, of greater than 50% (or such lesser percentage which is the
maximum allowed to be owned by a foreign entity in a particular jurisdiction) of
the shares of stock or other equity interests entitled to vote for the election
of directors, status as a general partner in any partnership, or any other
arrangement whereby a party controls or has the right to control the board of
directors or equivalent governing body of a corporation or other entity.

***Confidential Treatment Requested



--------------------------------------------------------------------------------




3.“Business” has the same meaning as set forth in the Purchase Agreement.
4. “Business Product” has the same meaning as set forth in the Purchase
Agreement.
5.“Code” shall have the meaning set forth in Section 7.6.
6.“Confidential Information” shall mean, subject to the exceptions set forth in
Section 4.2, all information regarding a party’s technology, products or
business that such party discloses or makes available to the other party under
this Agreement, whether in oral, written, graphic, electronic or other form. For
clarification, all Licensed-Back Acquired Intellectual Property shall be the
Confidential Information of Purchaser, and all Sequenom Licensed Intellectual
Property shall be the Confidential Information of Sequenom. The terms and
conditions of this Agreement shall be considered Confidential Information of
both parties.  
7.“Intellectual Property” has the same meaning as set forth in the Purchase
Agreement.
8.“Licensed-Back Acquired Intellectual Property” means the Acquired Intellectual
Property excluding any trademarks, service marks, trade names or domain names.
9.“Licensed Intellectual Property” has the same meaning as set forth in the
Purchase Agreement.
10.“LDTs” means laboratory developed in vitro diagnostic tests developed and
offered pursuant to The Clinical Laboratory Improvement Amendments (CLIA)
program.
11.“Losses” shall have the meaning set forth in Section 6.1.
12.“Non-Competition and Non-Solicitation Agreement” means that certain
Non-Competition and Non-Solicitation Agreement, of even date herewith, by and
between Sequenom and Purchaser, as may be amended in accordance with its terms.
13.“Patents” has the same meaning as set forth in the Purchase Agreement.
14.“SCMM” shall mean Sequenom Center for Molecular Medicine, LLC d/b/a/ Sequenom
Laboratories, and any successor thereto.


4.    ***Confidential Treatment Requested
15.“Sequenom Field” means any and all diagnostic and prognostic uses comprising
the manufacture, performance, use, offer for sale, sale and/or import of LDTs
solely for use in and within the operation of the Sequenom Laboratories
Business, including all uses in connection with the research, development and
commercialization of LDTs. For the avoidance of doubt, the Sequenom Field shall
include the sale of laboratory testing services and results thereof, but shall
not include the sale of any physical products to a Third Party. For purposes of
the foregoing sentence, any sale or other transfer of products among Sequenom
and its Affiliates shall not constitute sale of physical products to a Third
Party.
16.“Sequenom Laboratories Business” means Sequenom’s business comprising
diagnostic and prognostic in-house testing services utilizing molecular based
LDTs, provided through Sequenom and its Affiliates, including SCMM, including,
without limitation, testing services utilizing the MaterniT21™ PLUS, VisibiliT,
HerediT™ CF, RetnaGene™ AMD and SensiGene® RHD laboratory developed tests.
17.“Sequenom Licensed Intellectual Property” means any Intellectual Property
owned by Sequenom or an Affiliate as of the Effective Date (excluding the
Acquired Intellectual Property and the Licensed Intellectual Property) that: (i)
is used currently by Sequenom and its Affiliates in the Business, (ii) was used
by Sequenom and its Affiliates in the Business at any time in the five year
period prior to the Effective Date, or (iii) […***…]. For the avoidance of
doubt, Sequenom Licensed Intellectual Property shall not include any in-licensed
Intellectual Property and/or any Intellectual Property claiming methods or
compositions for use in non-invasive testing for prenatal fetal diagnosis of
genetic alterations (including but not limited to aneuploidy, copy number
variants, and point mutations).
18.“Supply Agreement” means that certain Supply Agreement, of even date
herewith, by and between Sequenom and Purchaser, as may be amended in accordance
with its terms.
19. “Term” shall have the meaning set forth in Section 7.1.

***Confidential Treatment Requested



--------------------------------------------------------------------------------




20.“Third Party” means any person or entity other than Purchaser and its
Affiliates or Sequenom and its Affiliates.
Article 4

Article 5

Article 6Grants of Rights; Limitations
License Grant to Sequenom under the Licensed-Back Acquired Intellectual
Property. Subject to the terms and conditions of this Agreement, Purchaser
hereby grants to Sequenom and its Affiliates, during the term of this Agreement,
a worldwide, non-exclusive, royalty-free, fully-paid, license, without the right
to sublicense, under the Licensed-Back Acquired Intellectual Property to use
products, including Business Products, and to perform services, in each case
solely in the Sequenom Field, and for no other purpose. The exercise by Sequenom
and its Affiliates under the license granted under this Section 2.1 shall be
strictly inconformance with the obligations and restrictions on Sequenom and its
Affiliates under the Non-Competition and Non-Solicitation Agreement. This
license grant to Sequenom is expressly subject to and limited by any agreement
existing as of the Effective Date that restricts Purchaser’s right or ability to
grant a license under the Licensed-Back Acquired Intellectual Property,
including but not limited to […***…] 
1.License Grant to Purchaser under Sequenom Licensed Intellectual Property.
Subject to the terms and conditions of this Agreement, Sequenom hereby grants to
Purchaser and its Affiliates, during the term of this Agreement, a worldwide,
non-exclusive, royalty-free, fully-paid license, without the right to
sublicense, under the Sequenom Licensed Intellectual Property to make, have
made, use, sell, have sold, offer for sale and import products, including
Business Products, and perform services, in each case solely in the operation of
the Business as conducted by Sequenom and its Affiliates as of the Effective
Date, as conducted by Sequenom and its Affiliates at any time within the five
year period prior to the Effective Date, or […***…], and for no other purpose.
2.Retained Rights; Limitations. Except as provided in this Article 2, Sequenom
retains all rights under the Sequenom Licensed Intellectual Property, and
Purchaser retains all rights under the Acquired Intellectual Property (including
without limitation the Licensed-Back Acquired Intellectual Property). No right
or license under any Intellectual Property is granted or shall be granted by
implication by either party. Sequenom agrees not to practice the Licensed-Back
Acquired Intellectual Property except in accordance with the license granted to
it under Section 2.1. Purchaser agrees not to practice the Sequenom Licensed
Intellectual Property except in accordance with the license granted to it under
Section 2.2.
Article 7

Article 8

Article 9Intellectual Property Rights
1.Filing, Prosecution, Maintenance and Enforcement of Patents.
(a)Patents within the Sequenom Licensed Intellectual Property. As between
Purchaser and Sequenom, Sequenom shall have the sole right, but not the
obligation, in its sole discretion and at its sole expense, for filing,
prosecuting, maintaining, defending and enforcing any Patents within the
Sequenom Licensed Intellectual Property.
(b)Patents within the Licensed-Back Acquired Intellectual Property. As between
Purchaser and Sequenom, Purchaser shall have the sole right, but not the
obligation, in its sole discretion and at its sole expense, for filing,
prosecuting, maintaining, defending and enforcing any Patents within the
Licensed-Back Acquired Intellectual Property.
Infringement of Third Party Rights. Sequenom and Purchaser shall make reasonable
efforts to promptly notify the other in writing of any allegation by a Third
Party that    5.    
the exercise of the rights granted to the other party hereunder infringes or may
infringe the Patents or other intellectual property rights of such Third Party.
Article 10



Article 11


***Confidential Treatment Requested



--------------------------------------------------------------------------------




Article 12Confidentiality
1.Confidentiality. Each party agrees that, during the Term and for a period of
five years thereafter, such party will protect and hold the other party’s
Confidential Information in trust and confidence, that it will not use such
Confidential Information in any manner or for any purpose not expressly set
forth in this Agreement, and will not disclose any such Confidential Information
to any Third Party without first obtaining the other party’s express written
consent on a case-by-case basis.
2.Exceptions. Confidential Information of a disclosing party shall not include
information which the receiving party can demonstrate by competent evidence:
(a) is now, or hereafter becomes, through no breach of this Agreement by the
receiving party, generally known or available; (b) is known by the receiving
party at the time of receiving such information from the disclosing party, as
evidenced by its written records; (c) is hereafter furnished to the receiving
party by a Third Party, as a matter of right and without restriction on
disclosure; or (d) is independently developed by the receiving party without the
use of or reference to Confidential Information received from the disclosing
party, as evidenced by the receiving party’s written records.
3.Permitted Disclosure. Authorized Disclosure. Each party may disclose
Confidential Information belonging to the other party to the extent such
disclosure is reasonably necessary in the following instances: (a) to obtain and
maintain regulatory approvals with respect to a party’s products; (b) complying
with applicable court orders or applicable laws, rules or regulations;
(c) disclosure to a party’s Affiliates and its and their contractors,
consultants, agents, advisors, directors, officers and employees, provided that
Confidential Information so disclosed shall remain subject to this Article 4;
and (d) disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors in confidential financing documents; provided, however, in each case,
that any such Third Party agrees to be bound by reasonable obligations of
confidentiality and non-use. In addition, in the event a party is required to
make a disclosure of the other party’s Confidential Information pursuant to the
preceding clause (b), it will, except where not reasonably practical, give
reasonable advance notice to the other party of such disclosure and, at the
other party’s request and expense, cooperate with the other party’s efforts to
secure confidential treatment of such information. The parties agree to consult
in good faith in connection with the filing of this Agreement, including
redaction of certain provisions of this Agreement, with the SEC, the NASDAQ
stock exchange or any other stock exchange or governmental agency on which
securities issued by a party or its Affiliate are traded; provided, that if the
parties are unable to agree on the form or content of any required disclosure,
such disclosure shall be limited to the minimum required as determined by the
disclosing party in consultation with its legal counsel.
4.Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that would result to a Party upon unauthorized disclosure,
use or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary relief would not may be a sufficient remedy for any breach
of this Article 4. In addition to all other remedies, a Party shall be entitled
to specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article 4.
Article 13

Article 14

Article 15Representations; Warranties; Covenant; Disclaimers
1.Organization; Good Standing. Each party hereby represents to the other party
on the Effective Date that it:
(a)is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or partnership, as applicable,
(b)is qualified to do business and in good standing in each jurisdiction in
which the performance of its obligations hereunder requires such qualification,
and

***Confidential Treatment Requested



--------------------------------------------------------------------------------




(c)has all requisite power and authority, corporate or otherwise, and the legal
right to conduct its business as now being conducted, to execute, deliver and
perform its obligations under this Agreement.
2.Binding Obligation; Due Authorization; No Conflict. Each party hereby
represents to the other party on the Effective Date that this Agreement is a
legal and valid obligation binding upon its execution and enforceable in
accordance with its terms and conditions. The execution, delivery, and
performance of this Agreement by such party have been duly authorized by all
necessary corporate action, and the person executing this Agreement on behalf of
such party has been duly authorized to do so by all requisite corporate actions
and do not and will not (a) conflict with, or constitute a material breach or
violation of, any agreement, instrument, understanding, oral or written, to
which it is a party or by which it may be bound, and any judgment of any court
or governmental body applicable to such a party, or (b) violate any law, decree,
order, rule or regulation of any court, governmental body or administrative or
other agency having authority over it.
3.Disclaimers. Each party hereby acknowledges that the Licensed-Back Acquired
Intellectual Property, the Sequenom Licensed Intellectual Property and any
related materials provided or licensed hereunder are provided “AS IS”, without
warranties, and neither party shall accept any liability in connection with
their use, storage and disposal by the other party, except for any such
liability with respect to a party’s indemnification obligations in Article 6,
below. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY TO THE OTHER PARTY OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY
ACKNOWLEDGES THAT NO WARRANTY IS MADE REGARDING THE UTILITY OF ANY INFORMATION,
MATERIALS OR TECHNOLOGY LICENSED HEREUNDER. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ALL WARRANTIES AS TO THE VALIDITY
OR SCOPE OF PATENTS AND PATENT CLAIMS, ISSUED AND PENDING, PROTECTING ITS
TECHNOLOGY OR THAT ANY TECHNOLOGY WILL BE FREE FROM INFRINGEMENT OF PATENTS OR
PROPRIETARY RIGHTS OF THIRD PARTIES, OR THAT NO THIRD PARTIES ARE IN ANY WAY
INFRINGING PATENTS.
Article 16

Article 17

Article 18Indemnification
1.Indemnification by Sequenom. Sequenom hereby agrees to save, defend, indemnify
and hold harmless Purchaser and its officers, limited partners, employees,
consultants and agents (“Purchaser Indemnitees”) from and against any and all
losses, damages, settlements, liabilities, expenses and costs, including
reasonable legal expense and attorneys’ fees (“Losses”), to which any such
Purchaser Indemnitee may become subject as a result of any claim, demand, action
or other proceeding by any Third Party to the extent such Losses arise out of:
(a) any injury or death of persons or damage to property caused by, or arising
out of, or resulting from, the exercise or practice of the license granted
hereunder to Sequenom; (b) the material breach by Sequenom of any
representation, warranty, covenant or agreement made by it under this Agreement;
or (c) the gross negligence or willful misconduct of any of the Sequenom
Indemnitees (as defined below); except, in each case, to the extent such Losses
result directly from (i) the material breach by Purchaser of any representation,
warranty, covenant or agreement made by it under this Agreement, or (ii) the
gross negligence or willful misconduct of any Purchaser Indemnitee.
2.Indemnification by Purchaser. Purchaser hereby agrees to save, defend,
indemnify and hold harmless Sequenom and its Affiliates and its and their
officers, directors, employees, consultants, contractors and agents (“Sequenom
Indemnitees”) from and against any and all Losses to which any such Sequenom
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise out of: (a) any
injury or death of persons or damage to

***Confidential Treatment Requested



--------------------------------------------------------------------------------




property caused by, or arising out of, or resulting from, the exercise or
practice of the license granted hereunder to Purchaser; (b) the material breach
by Supplier of any representation, warranty, covenant or agreement made by it
under this Agreement; or (b) the gross negligence or willful misconduct of any
Supplier Indemnitee; except, in each case, to the extent such Losses result
directly from the material breach by Sequenom of any representation, warranty,
covenant or agreement made by it under this Agreement or the gross negligence or
willful misconduct of any Sequenom Indemnitee.
3.General Conditions of Indemnification. Each party’s agreement to indemnify,
defend and hold the other party harmless is conditioned on the indemnified party
(a) providing prompt written notice to the indemnifying party of any claim for
which it is seeking indemnification hereunder promptly after the indemnified
party has knowledge of such claim; (b) permitting the indemnifying party to
assume full responsibility to investigate, prepare for and defend against any
such claim or demand; (c) assisting the indemnifying party, at the indemnifying
party’s reasonable expense, in the investigation of, preparation for and defense
of any such claim or demand; and (d) not compromising or settling such claim or
demand without the indemnifying party’s written consent, which shall not be
unreasonably withheld.
4.Insurance. Each party agrees to maintain a liability insurance program which
is consistent with sound business practice and reasonable in light of its
obligations under this Agreement.
Article 19

Article 20

Article 21Term; Termination
1.Term. The term of this Agreement and the licenses granted hereunder shall
commence on the Effective Date and continue in effect until terminated pursuant
to Section 7.2 or 7.3 below.
2.Material Breach. Each party shall have the right to terminate this Agreement
upon written notice to the other party if such other party is in material breach
of this Agreement and has not cured such breach within 90 days after notice from
the terminating party requesting cure of the breach. Any such termination shall
become effective at the end of such 90-day period unless the breaching party has
cured such breach prior to the end of such period.
3.Termination by Mutual Consent. This Agreement may be terminated at any time by
mutual written agreement of the parties.
4.Disposition of Confidential Information. In the event of termination of this
Agreement, except to the extent that a party retains a license from the other
party under this Agreement following such termination or expiration, the parties
shall return or destroy all Confidential Information of the other party within
30 days after such termination; provided, however, that each party may retain
one copy of such Confidential Information for record keeping purposes subject to
a continuing obligation of confidentiality under Article 4.
5.Effect of Termination. Upon termination of this Agreement, all rights and
obligations of the parties under this Agreement shall terminate except as
provided in this Section 7.5. Termination of this Agreement shall not relieve
the parties of any obligation accruing prior to such termination. The provisions
of Articles 4, 6 and 8 and Sections 5.3, 7.4, 7.5 and 7.6 shall survive the
termination of this Agreement. Termination of this Agreement shall not limit any
rights and remedies of the parties. Termination of this Agreement shall not
limit any rights or remedies of the parties.
6.Rights Upon Bankruptcy. All rights and licenses granted to either party under
or pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11 of the United States Code (collectively,
the “Code”), licenses of rights to be “intellectual property” as defined under
the Code. If a case is commenced during the Term by or against a party under the
Code then, unless and until this Agreement is rejected as provided in the Code,
such party (in any capacity, including debtor-in-possession) and its successors
and assigns (including a trustee) shall perform all of the obligations provided
in this Agreement to be performed by such party. If a case is commenced during
the Term by or against a party under the Code, this Agreement is rejected as
provided in the Code and the other party elects to retain its rights hereunder
as provided in the Code, then the party against whom the case is commenced (in
any

***Confidential Treatment Requested



--------------------------------------------------------------------------------




capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 trustee), shall provide to the other party copies of such
intellectual property and all embodiments thereof necessary for the other party
to maintain and enjoy its rights under the terms of this Agreement promptly upon
the other party’s written request therefor. All rights, powers and remedies of
the other party as provided herein are in addition to and not in substitution
for any and all other rights, powers and remedies now or hereafter existing at
law or in equity (including, without limitation, the Code) in the event of the
commencement of a case by or against the other party under the Code.
Article 22

Article 23

Article 24Miscellaneous
1.Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. In any action between the parties arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement:
(a) each of the parties irrevocably and unconditionally consents and submits to
the exclusive jurisdiction and venue of the state and federal courts located in
the County of San Diego in the State of California; (b) if any such action is
commenced in a state court, then, subject to applicable law, no party shall
object to the removal of such action to any federal court located in the County
of San Diego in the State of California; and (c) each of the parties irrevocably
waives the right to trial by jury.
2.Third Party Beneficiaries. Except as provided in Article 6 with respect to
Indemnitees, nothing in this Agreement, express or implied, is intended to or
shall confer upon any person (other than the parties hereto) any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
3.Assignment. This Agreement may not be assigned or otherwise transferred, nor
may any right or obligations hereunder be assigned or transferred, by either
party to any Third Party without the prior written consent of the other party;
except that either party may assign or otherwise transfer this Agreement without
the consent of the other party to an entity that acquires all or substantially
all of the business or assets of the assigning party relating to the subject
matter relating to this Agreement, whether by merger, acquisition or otherwise,
provided that intellectual property that is owned or held by the acquiring
entity (if other than one of the parties to this Agreement) shall not be
included in the intellectual property subject to this Agreement. Upon
assignment, the rights and obligations under this Agreement shall be binding
upon and inure to the benefit of said purchaser or successor in interest. Any
assignment of this Agreement in contravention of this Section 8.3 shall be null
and void.
Notices. All notices, requests, demands and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed to have been duly given upon the date of receipt if delivered by hand,
overnight courier or     10.    ***Confidential Treatment Requested
confirmed facsimile or electronic mail (email) transmission to the following
addresses or facsimile numbers:

***Confidential Treatment Requested



--------------------------------------------------------------------------------




If to Licensee:
If to Sequenom:
BioSciences Acquisition Company
Sequenom, Inc.
360 Post Street, Suite 601
San Francisco, California 94108
United States of America
3595 John Hopkins Court
San Diego, California 92121
United States of America
Attention: Chief Administrative Officer
Attention: Legal Department
Tel: […***…]
Fax: […***…]
Tel: […***…]
Fax: […***…]
E-mail: […***…]
E-mail: [...***...]
with a copy to (which shall not constitute notice):
with a copy to (which shall not constitute notice):
Orrick, Herrington & Sutcliffe LLP
Cooley LLP
The Orrick Building
4401 Eastgate Mall
405 Howard Street
San Francisco, California 94105-2669
San Diego, California 92121
Attention: John F. Seegal
Attention: L. Kay Chandler
Tel: […***…]
Tel: [...***…]
Fax: […***…]
Fax: […***…]
E-mail: […***…]
E-mail: […***…]

Either party may change its designated address, facsimile number, or e-mail
address by notice to the other party in the manner provided in this Section 8.4.
4.Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of any rights or failure to act in a specific instance shall relate
only to such instance and shall not be construed as an agreement to waive any
rights or fail to act in any other instance, whether or not similar.
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or OHSUSA:757976435.2     12    
11.
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.
5.Relationship of Parties. It is expressly agreed that Sequenom and Purchaser
shall be independent contractors and that nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, distributorship,
employer-employee or joint venture relationship between the parties. No party
shall incur any debts or make any commitments for the other, except to the
extent, if at all, specifically provided herein.

***Confidential Treatment Requested



--------------------------------------------------------------------------------




6.Entire Agreement. This Agreement, together with the Purchase Agreement and any
documents, agreements and instruments executed and delivered pursuant to the
Purchase Agreement, including the Sublicense Agreement, the Three Party
Agreement, the Non-Competition and Non-Solicitation Agreement and the Supply
Agreement as executed by the parties concurrently herewith and as referenced in
the Purchase Agreement, contains the entire agreement between the parties hereto
with respect to the transactions contemplated by this Agreement and supersedes
all prior arrangements, understandings, proposals, prospectuses, projections and
related materials with respect thereto.
7.Headings. The captions contained in this Agreement are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
several Articles hereof.
8.Exports. The parties acknowledge that the export of technical data, materials
or products is subject to the exporting party receiving any necessary export
licenses and that the parties cannot be responsible for any delays attributable
to export controls which are beyond the reasonable control of either party.
Sequenom and Purchaser agree not to export or re-export, directly or indirectly,
any information, technical data, direct product(s) of such data, samples,
products or equipment received or generated under this Agreement in violation of
any applicable export control laws or governmental regulations.
9.No Implied Licenses. No right or license under any Intellectual Property of
Sequenom or Purchaser is granted or shall be granted by implication, but shall
be granted only as expressly provided in the terms of this Agreement.
10.Limitation of Liability for Indirect Damages. EXCEPT FOR LIABILITY FOR BREACH
OF ARTICLE 4, IN NO EVENT WILL EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, EXEMPLARY, CONSEQUENTIAL, PUNITIVE OR MULTIPLE DAMAGES, OR FOR LOST
PROFITS, LOST DATA OR LOSS OF USE DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION
OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE,
ARISING OUT OF THIS AGREEMENT. NOTHING IN THIS SECTION IS INTENDED TO LIMIT OR
RESTRICT THE PARTIES’ INDEMNIFICATION RIGHTS OR OBLIGATIONS UNDER ARTICLE 6.
11.Interpretation. All references in this Agreement to an Article or Section
shall refer to an Article or Section in or to this Agreement, unless otherwise
stated. Any reference to any federal, national, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” and
similar words means including without limitation. The words “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section or other subdivision. All references to
days, months, quarters or years are references to calendar days, calendar
months, calendar quarters, or calendar years, unless stated otherwise.
References to the singular include the plural.
12.Counterparts. This Agreement may be executed via facsimile and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and shall become
effective when there exist copies hereof which, when taken together, bear the
authorized signatures of each of the parties hereto. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
(Signature page follows)
Signature Page to License Agreement



***Confidential Treatment Requested



--------------------------------------------------------------------------------




In Witness Whereof, the parties have executed this License Agreement as of the
Effective Date set forth above.
Sequenom, Inc.
BioSciences Acquisition Company







By: /s/ Paul Maier        By:/s/ Robert G. Shepler    
Name:
Paul Maier         Name: Robert G. Shepler    

Title:
Chief Financial Officer        Title: President    




***Confidential Treatment Requested

